Case: 15-60635      Document: 00513454740         Page: 1    Date Filed: 04/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-60635                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
CHAKAKHAN R. DAVIS,                                                          April 6, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

CITY OF VICKSBURG, MISSISSIPPI; WARREN COUNTY, MISSISSIPPI;
WARREN COUNTY CIRCUIT COURT, MISSISSIPPI; ISSADORE W.
PATRICK, JR., Individually,

              Defendants - Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-886


Before KING, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM: *
       After reviewing the record and considering the appellant’s brief, we find
no reversible error. AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.